 In the Matter of THE BUCKEYE COTTON OIL COMPANYandUNITEDCANNERY, AGRICULTURAL, PACKING AND ALLIED WORKERS OF AMER-ICA, LOCAL 19, C. I. O.Case No. R40,97.-Decided October 11, 1941Jurisdiction:cottonseed, soya bean oil, pulp, rayon, plastic, and junk cottonmanufacturing industry.Investigation and Certification of Representatives:existence of question: Com-pany refused to accord union recognition until certification by Board ; electionnecessary.UnitsAppropriate for Collective Bargaining:employees at each of two of threeplants of Company exclusive of supervisory and clerical employees.Mr. George W. McLaughlin,of New York City, andMr. H. W.Laughlin, Jr.,of Memphis, Tenn., for the Company.Mr. William Haber,of Memphis, Tenn., for the C. I. O.Mr. Roy W. ,Grow,ofMemphis, Tenn., for the Operating Engi-neers.Mr. Wilson W. Rowland,of Memphis, Tenn., for the Amalgamated.Mr. Hugh Stanton,ofMemphis, Tenn., for the Independent..Hiss Marcia Hertzmark,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn August 25, 1941, and September 15, 1941, respectively,UnitedCannery, Agricultural,Packing and AlliedWorkers of America,,Local 19, C. I.0., herein calledthe C.I.0., filed with the RegionalDirector for the Tenth Region (Atlanta, Georgia)a petition andan amended petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the BuckeyeCotton Oil Company, Memphis,Tennessee,herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,.49 Stat. 449,herein called the Act.On September 12, 1941, the Na-tional Labor Relations Board, herein called the Board, acting pur-36 N. L.R. B., No. 10.76 THE BUCKEYE COTTON OIL COMPANY77suant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On September 13, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe C. I. 0., and upon International Union of Operating Engineers,A. F. of L., herein called the Operating Engineers, AmalgamatedMeat Cutters & Butcher Workmen of North America, Local No. 586,herein called the Amalgamated, and Independent Association of Em-ployees of The Buckeye Cotton Oil Company-Jackson AvenuePlants and Hollywood Mill, herein called the Independent, labororganizations claiming to represent employees of the Company.Pursuant to notice, a hearing was held on September 19, 1941, atMemphis, Tennessee, before Earle K. Shawe, the Trial Examinerduly designated by the Chief Trial Examiner.All parties were rep-resented and participated in the hearing?Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made rulings on motionsand on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.Following the hearing, the Operating Engineers requested that itsname not be placed upon the ballot in the event an election shouldbe ordered by the Board, and withdrew from all further proceedingsin the case.Its request is hereby granted.Upon the entire record in the case, the Board makes; the following :FINDINGS OF FACT1.THE BUSINESSOD THE COMPANYThe Buckeye Cotton Oil Companyis anOhio corporation whichoperates.anumber of plants throughout the Southern States.Theplants with which this proceeding is concernedare located in Mem-phis, Tennessee, and are known as the Jackson Avenue plants andthe Hollywood Mill.The Jackson Avenue plants consist of a pulpdivision in which the Company manufactures pulp, rayon, plastics,junk cotton and other products, and an oil mill in which soya beansare crushed.The Hollywood Millis a cottonseed.oil crushing plant.The Company purchases a minimum of $300,000 worth of raw ma-'During the course of the hearing the Amalgamated withdrew from the case. 78DECISIONSOF NATIONAL LABORRELATIONS BOARDterials for these plants annually.About 50 per cent of the rawmaterials purchased for the pulp division of the Jackson Avenueplants, and about 80 per cent of the materials purchased for the oilmills is shipped to the Company from outside the State of Tennessee.The Company's annual sales of finished products total approximately$400,000.About 70 to 80 per cent of the products of the pulp divi-sion and approximately 60 per cent of the products of the oil plantsare shipped to points outside the State of Tennessee.The Companyadmits that it is engaged in commerce within the meaning of theAct.H. THE ORGANIZATIONS INVOLVEDUnited Cannery, Agricultural, Packing and AlliedWorkers ofAmerica, Local 19, is a labor organization affiliated with the Congressof Industrial Organizations.International Union of Operating En-gineers is a labor organization affiliated with the American Federa-tion of Labor. Independent Association of Employees of The Buck-eye Cotton Oil Company-Jackson Avenue Plants and HollywoodMill, is an unaffiliated labor organization.All admit to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe C. I. O. began organizing employees of the Company in July1941, the Independent on July 25, 1941, and the Operating Engineersin the latter part of August 1941.At least two of these unions(the record does not specify which ones) requested recognition bythe Company, which was refused until the Board certifies a repre-sentative for collective bargaining.A statement of the Trial Examiner at the hearing indicates thatthe C. I. O. and the independent each represents a substantial num-ber of employees in the unit which each contends is appropriate.2We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company2The P. I. O. presented 835 authorization cards, of which 710 were decipherable andofwhich 185 were signed by employees at the Company's Hollywoodmilland 525 weresigned by persons at the Jackson Avenue plants.The Independent submitted 699 appli-cation cards, of which 108 were signed by employees at the Hollywood mill and 591 byemployees at the Jackson Avenue plants.There are about 800 employees at the pulpdivision, about 100 at the oil mill, and approximately 250 at the Hollywood Mill. THE BUCKEYE COTTON OIL COMPANY79described in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends, to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITSThe ' Company has three plants in Memphis, the Jackson Avenueplants, consisting of a pulp division and an oil mill which are onthe same property, and the Hollywood Mill which is about two milesfrom the Jackson Avenue plants.All parties were agreed that twounits should be found appropriate, one for the Jackson Avenue plantsand the other for the Hollywood Mill, and that supervisory andclerical employees should be excluded from both units.We find that all employees of the Jackson Avenue plants of theCompany, excluding supervisory and clerical employees, constitutea unit appropriate for the purposes of collective bargaining.Wefind also that all employees of the Hollywood Mill of the Company,excluding supervisory and clerical employees constitute an appro-priate unit.We further find that the above, units will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by holding elections by secret ballot.Theparties agreed that, with respect to the pulp division of the JacksonAvenue plants, the pay.roll of September 13, 1941; shall be used todetermine those eligible to vote, and that, with respect to the remain-ing plants, the pay rolls of September 17, 1941, shall be used todetermine eligibility to vote.3The operations of the Company areseasonal, but a witness testified that at the time of the hearing theoperations were typical of those occurring during the movement ofcrops.We find that the employees of the Company eligible to votein the elections shall be those in the appropriate units whose namesappear on the pay roll of the Company for September 13, 1941, ifemployed in the pulp division, and on the pay rolls of September 17,1941, if employed in the oil mill or Hollywood Mill, subject to suchlimitations and additions as are hereinafter set forth in the Direction.Upon the basis of the above findings of fact and upon the entire-record in the case, the Board makes the following :3 At the hearing the parties agreed that Fred Chastain, A. R. Dodds, and W. J. Free-man, who appear on the pay roll of the pulp division as supervisory employees, are notsupervisory and shall be entitled to vote. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.A. question affecting commerce has arisen concerning the repre-sentation of employees of The Buckeye Cotton Oil Company,Memphis, Tennessee, within'the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the National Labor Relations Act.2.All employees of the Jackson Avenue plants of the Company,excluding supervisory and clerical employees, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.3.All employees of the Hollywood Mill of the Company, excludingsupervisory and clerical employees, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Buckeye Cotton Oil' Company, Memphis, Tennessee, elec-tions by secret ballot shall be conducted as soon as possible, but notlater than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among: (1)'all employees of the Jackson Avenue plantsof the Company who were employed during the pay-roll period end-ing September 13, 1941, if employed in the pulp division, and duringthe pay-roll period ending September 17, 1941, if employed in theoilmill, including employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United -States, or temporarily laid off, butexcluding supervisory and clerical employees and employees whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by United Cannery, Agricultural, Pack-ing and Allied Workers of America, Local 19, C. I. 0., or byIndependent Association of Employees of Buckeye Jackson AvenuePlants, for the purposes of collective bargaining or by neither; and(2) among all employees of the Hollywood Mill of the Company whowere employed during the pay-roll period ending September 17, 1941, THE BUCKEYE COTTON OILCOMPANY81including employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing supervisory and clerical employees and employees who have sincequit or-been discharged for cause, to determine whether they desireto be represented by United Cannery Agricultural, Packing andAlliedWorkers of America, Local 19, C. I. 0., or by IndependentAssociation of Employees of Buckeye Hollywood Mill, for thepurposes of collective bargaining, or by neither.433118-42-vol. 36-7